Case: 19-60138     Document: 00515628303          Page: 1    Date Filed: 11/05/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 5, 2020
                                   No. 19-60138                         Lyle W. Cayce
                                                                             Clerk

   Nyingbagha Rachel Amasioni,

                                                                      Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review for an Order of the
                          Board of Immigration Appeals
                              BIA No. A209 862 303


   Before Owen, Chief Judge, and Dennis and Haynes, Circuit Judges.
   Per Curiam:*
          Nyingbagha Rachel Amasioni, a native and citizen of Cameroon,
   stated that she entered the United States to escape a forced marriage.
   Amasioni applied for asylum under 8 U.S.C. § 1158, withholding of removal
   under 8 U.S.C. § 1231(b)(3), and protection under the Convention Against
   Torture (the “CAT”) under 8 C.F.R. § 1208.16(c). The Immigration Judge


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60138      Document: 00515628303           Page: 2    Date Filed: 11/05/2020




                                     No. 19-60138


   (the “IJ”) denied her petition and the Board of Immigration Appeals (the
   “BIA”) affirmed. For the reasons below, we DENY Amasioni’s petition for
   review.

                              I.    Background
          Upon visiting her family in a different region from where she lived,
   Amasioni was told that she was required to marry her family’s village sub-
   chief due to her grandfather’s failure to pay back a loan to the sub-chief before
   his death. She refused and was held hostage by her uncle. She finally escaped
   and returned to her regular region of residence where she lived for several
   months. After receiving threats for her refusal and no protection from the
   local police, Amasioni decided to leave Cameroon. Amasioni entered the
   United States and applied for asylum, withholding of removal, and protection
   under the CAT.
          At Amasioni’s merits hearing concerning her application to stay in the
   United States, the IJ considered the evidence submitted by Amasioni and the
   Government, and Amasioni answered some questions from the IJ, which
   were unrelated to the merits of her asylum claim. At the close of the merits
   hearing, the IJ requested closing statements from both parties regarding one
   of the elements of Amasioni’s asylum claim. Amasioni’s closing statement
   included a report from Dr. Charlotte Walker-Said, a professor with a research
   focus in African history. This report described the culture of forced marriage
   in Cameroon and whether Amasioni could safety relocate if she were to
   return home. After closing statements were submitted, the IJ considered the
   evidence and denied Amasioni’s application. In evaluating the evidence, the
   IJ did not consider the Walker-Said report because it was untimely.
          Amasioni appealed the IJ’s decision to the BIA. She argued that the
   IJ erred on the merits of her application and requested a remand of her case
   because she received ineffective assistance of counsel. The BIA dismissed




                                          2
Case: 19-60138      Document: 00515628303          Page: 3    Date Filed: 11/05/2020




                                    No. 19-60138


   her petition for review, concluding that the IJ did not err and that Amasioni
   failed to prove prejudice for her ineffective-assistance-of-counsel claim
   (“IAC claim”). Amasioni timely appealed.

                             II.    Discussion
          Amasioni makes five arguments on appeal. We address each in turn
   and hold that her arguments do not merit review of her application.
          First, Amasioni argues that the IJ erred in not allowing her to fully
   develop the record. However, Amasioni failed to raise this argument before
   the BIA. Under 8 U.S.C. § 1252(d), “parties must fairly present an issue to
   the BIA to satisfy [the] exhaustion requirement.” Omari v. Holder, 562 F.3d
314, 321 (5th Cir. 2009). Because Amasioni failed to exhaust this argument
   before the BIA, we lack jurisdiction to address it on appeal. See id.
          Second, Amasioni argues that the IJ and the BIA applied the incorrect
   legal standard when making their determination on her asylum claim because
   they did not consider the Walker-Said report and thus failed to analyze the
   substantial evidence provided. Amasioni has waived this argument because
   she provides no legal analysis for why the IJ and the BIA erred in excluding
   the Walker-Said report. Federal Rule of Appellate Procedure 28(a)(8)
   requires the appellant’s brief to contain “contentions and the reasons for
   them, with citations to the authorities and parts of the record on which the
   appellant relies.” Failure to adequately brief an argument constitutes waiver
   of that argument. See Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256,
   260 n.9 (5th Cir. 1995) (citing Fed. R. App. P. 28(a)). We thus hold that
   Amasioni’s asylum argument is waived.
          Third, Amasioni argues that the BIA erred in holding that she was not
   entitled to withholding of removal. She asserts that she meets the “more




                                          3
Case: 19-60138         Document: 00515628303               Page: 4       Date Filed: 11/05/2020




                                           No. 19-60138


   likely than not” standard for a withholding of removal claim in one sentence: 1
   “if forced to return to Cameroon, the sub-chief will more likely than not find
   [Amasioni] . . . and force her to return to [the village] to live as [his] wife.”
   Again, Amasioni does not “provide any legal or factual analysis” for her
   withholding of removal claim, as required under Federal Rule of Appellate
   Procedure 28(a)(8) and has thus waived her withholding of removal
   argument. See Cavallini, 44 F.3d at 260 n.9.
           Fourth, Amasioni argues that the BIA erred in holding that she was
   not entitled to protection under the CAT. To make her argument, Amasioni
   simply “renews the arguments she put forth in her BIA brief.” But we have
   held that failure to “advance arguments in the body of [a] brief in support of
   an issue . . . raised on appeal” constitutes abandonment of that issue. Justiss
   Oil Co. v. Kerr-McGee Ref. Corp., 75 F.3d 1057, 1067 (5th Cir. 1996).
   Therefore, “attempts to incorporate by reference previous briefs are
   insufficient to preserve error.” Douglas v. Holder, 351 F. App’x 933, 934 (5th
   Cir. 2009) (per curiam) (citing Perillo v. Johnson, 79 F.3d 411, 443 n.1 (5th
   Cir. 1996)). Amasioni has thus also waived her CAT claim.
           Fifth, Amasioni argues that the BIA erred in denying her request to
   remand her case because she received ineffective assistance of counsel. She
   contends that her counsel’s ineffective assistance was prejudicial to her
   asylum claim. Unlike Amasioni’s other arguments, she has not waived this
   one, and we have jurisdiction to consider it.
           We review the BIA’s denial of remanding a case for abuse of
   discretion. See Milat v. Holder, 755 F.3d 354, 365 (5th Cir. 2014). There is



           1
            An applicant seeking withholding of removal “must show that ‘it is more likely
   than not’ that his life or freedom would be threatened by persecution . . . .” Efe v. Ashcroft,
   293 F.3d 899, 906 (5th Cir. 2002) (quoting 8 C.F.R. § 208.16(b)(1)).




                                                 4
Case: 19-60138         Document: 00515628303              Page: 5       Date Filed: 11/05/2020




                                          No. 19-60138


   no abuse of discretion unless the BIA’s decision was “capricious, racially
   invidious, utterly without foundation in the evidence, or otherwise so
   irrational that it is arbitrary rather than the result of any perceptible rational
   approach.” Id. (internal quotation marks and citation omitted).
           “[A]n alien has no Sixth Amendment right to effective counsel during
   removal proceedings.” Mai v. Gonzalez, 473 F.3d 162, 165 (5th Cir. 2006).
   But, we “ha[ve] repeatedly assumed without deciding that an alien’s claim
   of ineffective assistance may implicate due process concerns under the Fifth
   Amendment” and have adjudicated such claims on the merits. See id. To
   effectively raise an IAC claim, Amasioni “must . . . show that counsel’s
   actions were prejudicial to h[er] case.” 2 Id. Prejudice exists if, absent the
   ineffective assistance, the outcome of the case may have been different. See
id. at 167.
           Amasioni sought asylum for fear of future persecution if she were to
   return to Cameroon. To be eligible for asylum, the applicant must be “unable
   or unwilling to return” to the country of the person’s nationality “because
   of persecution or a well-founded fear of persecution on account of race,
   religion, nationality, membership in a particular social group, or political
   opinion.” See 8 U.S.C. § 1158(b)(1)(A) (granting asylum to only refugees);
   8 U.S.C. § 1101(a)(42)(A) (defining “refugee”). A “well-founded fear of
   persecution” requires a “subjective fear of persecution . . . that . . . [is]
   objectively reasonable.” Eduard v. Ashcroft, 379 F.3d 182, 189 (5th Cir. 2004)
   (internal quotation marks and citation omitted). But no such fear exists if the



           2
              A petitioner raising an IAC claim must also satisfy the preliminary requirements
   set forth in Matter of Lozada, 19 I. & N. Dec. 637 (B.I.A 1988), aff’d, 857 F.2d 10 (1st Cir.
   1988). See Lara v. Trominski, 216 F.3d 487, 497–98 (5th Cir. 2000). The BIA observed
   that Amasioni “demonstrated substantial compliance with the requirements set forth in
   Matter of Lozada.” Thus, the Lozada preliminary requirements are not at issue here.




                                                5
Case: 19-60138        Document: 00515628303              Page: 6      Date Filed: 11/05/2020




                                         No. 19-60138


   applicant could reasonably relocate to another part of her country of
   nationality and avoid persecution. 8 C.F.R. § 208.13(b)(2)(ii). Thus, for
   Amasioni to have been eligible for asylum, she must have satisfied three
   requirements: (1) subjective fear of persecution that is objectively reasonable
   (the “fear element”), (2) persecution that is on account of one of the five
   enumerated factors (the “nexus element”), and (3) an inability to reasonably
   relocate in Cameroon (the “internal relocation element”).
           The IJ held that Amasioni was ineligible for asylum because, even
   though she satisfied the fear element, she failed to satisfy the nexus and
   internal relocation elements. On appeal, the BIA focused on the internal
   relocation element, finding that Amasioni did not qualify for asylum because
   she failed to satisfy that element.
           The BIA rejected Amasioni’s IAC claim. 3 First, it noted that the
   allegations of ineffectiveness regarding Amasioni’s own testimony failed
   since the IJ found her to be credible and found her testimony sufficiently
   corroborated. Turning to the prejudice prong, the BIA concluded as follows:
   “Importantly, the respondent has not shown that she suffered prejudice as a
   result of her prior counsel’s handling of her case, that is, she has not shown
   that the outcome of her case may have been different absent the alleged
   ineffective assistance of prior counsel.” In reviewing her arguments in
   support of the IAC claim, they do not even mention the nexus element of her
   asylum claim; thus she has not pointed to anything that would show “the
   outcome of her case may have been different.” Amasioni has failed to prove
   that her counsel’s ineffective assistance was prejudicial to her asylum claim,
   and we hold that the BIA did not abuse its discretion in denying Amasioni’s


           3
             She argued that her counsel failed to appear at her scheduling hearing, failed to
   adequately prepare her for and communicate with her about her case and failed to timely
   submit the Walker-Said report.




                                               6
Case: 19-60138     Document: 00515628303          Page: 7   Date Filed: 11/05/2020




                                   No. 19-60138


   request for a remand. See Milat, 755 F.3d at 365–66 (affirming the BIA’s
   denial of a motion for remand because the decision was not “irrational based
   on the record”).

                          III.    Conclusion
         For the foregoing reasons, we DENY Amasioni’s petition for review.




                                        7